TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00130-CR
NO. 03-04-00131-CR



Derek Rice, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NOS. 5020400 & 2024170, HONORABLE FRED A. MOORE, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. Todd Dudley, is ordered to tender a brief in this cause no later than November 3, 2004. 
No further extension of time will be granted.
It is ordered October 8, 2004.

Before Chief Justice Law, Justices B. A. Smith and Pemberton
Do Not Publish